MOISE, Justice.
The defendant, Wilson Radial, reserved .several bills of exception during the course of his trial. The record shows, however, that these bills were not formally prepared and presented to the district judge for his signature and per curiam before the appeal was taken, nor does it show that time was granted for the presentation of these bills.
Our jurisprudence is well-settled that the mere reservation of bills of exception at the time of the court’s ruling complained of, is not sufficient, but that formal bills should be presented and signed before appeal. Arts. 542 and 543, La.Code of Crim.LaW and Proc.; State v. Carlson, 192 La. 501, 188 So. 155.
Since there are no valid bills before the Court, and since we find no errors patent on the face of this record, there is nothing for us to review. State v. Butler, 137 La. 526, 68 So. 859; State v. Snowden, 174 La. 156, 140 So. 9; State v. Owens, 210 La. 808, 28 So.2d 337.
The motion to dismiss the appeal is sustained.
PER CURIAM.
In our original decree, it was not our intention to sustain a motion to dismiss the appeal, but it was intended that the judgment of conviction and sentence appealed from be affirmed. The decree will be recast so as to read:
“Judgment of conviction and sentence appealed from is affirmed.”